             Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 1 of 17



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 118592

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                WHITE PLAINS DIVISION



Edgar Rotger, individually and on behalf of all others
similarly situated,                                            Docket No:

                                         Plaintiff,            CLASS ACTION COMPLAINT

                             vs.
                                                               JURY TRIAL DEMANDED
Radius Global Solutions, LLC,

                                         Defendant.


       Edgar Rotger, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Radius Global Solutions, LLC (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
                Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 2 of 17



          4.     At all relevant times, Defendant conducted business within the State of New
York.


                                              PARTIES
          5.     Plaintiff Edgar Rotger is an individual who is a citizen of the State of New York
residing in Bronx County, New York.
          6.     Plaintiff is a natural person allegedly obligated to pay a debt.
          7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.     On information and belief, Defendant Radius Global Solutions, LLC, is a
Minnesota Limited Liability Company with a principal place of business in Hennepin County,
Minnesota.
          9.     Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.    Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.    The principal purpose of Defendant's business is the collection of such debts.
          12.    Defendant uses the mails in its debt collection business.
          13.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                  THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
          14.    Congress enacted the FDCPA upon finding that debt collection abuse by third
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2
(1977) reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.    The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell
v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.    To further these ends, “the FDCPA enlists the efforts of sophisticated consumers
... as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the
deterrent effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516



                                                   2
             Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 3 of 17



F.3d 85, 91 (2d Cir. 2008).
       17.     As such, the circumstances of the particular debtor in question have no bearing
as to the question of whether there has been a violation of the FDCPA. See Easterling v.
Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show
that he or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise,
the plaintiff consumer's actions or inaction in response to a communication from a debt collector
are irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       18.     Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       19.     If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer
Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA
if it is “open to more than one reasonable interpretation, at least one of which is inaccurate,” or if
the communication “would make the least sophisticated consumer uncertain as to her rights.”
Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
       20.     The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
       21.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       22.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       23.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       24.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).




                                                  3
                Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 4 of 17



          25.    At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          26.    At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.
          27.    In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the Letter”) dated May 28, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
          28.    The Letter conveyed information regarding the alleged Debt.
          29.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
          30.    The Letter was the initial written communication Plaintiff received from
Defendant concerning the alleged Debt.
          31.    The Letter was received and read by Plaintiff.
          32.    15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a
consumer to confirm that he or she owes the debt sought to be collected by the debt collector. As
set forth herein, Defendant deprived Plaintiff of this right.
          33.    15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
          34.    The deprivation of Plaintiff's rights will be redressed by a favorable decision
herein.

                                          FIRST COUNT
                                Violation of 15 U.S.C. § 1692g(a)(1)
          35.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          36.    15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
          37.    As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the
amount of the debt.”
          38.    To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must accurately convey, from the perspective of the least sophisticated consumer, the actual


                                                   4
              Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 5 of 17



amount of the debt.
        39.     A statement of “the amount of the debt,” when the debt is not owed at all by the
consumer, violates 15 U.S.C. § 1692g(a)(1).
        40.     The Letter claims that Plaintiff owes $1,579.94.
        41.     Plaintiff did not owe $1,579.94.
        42.     Plaintiff did not owe any money at all to the entity on whose behalf Defendant
was seeking to collect.
        43.     Defendant's statement of the amount of the alleged Debt, when Plaintiff did not
owe any money at all to the entity on whose behalf Defendant was seeking to collect, violates 15
U.S.C. § 1692g(a)(1).
        44.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is
liable to Plaintiff therefor.

                                       SECOND COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        45.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        46.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        47.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
        48.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a deceptive representation made in connection with the
collection of any debt, in violation of 15 U.S.C. § 1692e.
        49.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a misleading representation made in connection with the
collection of any debt, in violation of 15 U.S.C. § 1692e.
        50.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
amount, or legal status of any debt.
        51.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation of the character of the debt, in violation
of 15 U.S.C. § 1692e(2)(A).


                                                   5
             Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 6 of 17



       52.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation of the amount of the debt, in violation
of 15 U.S.C. § 1692e(2)(A).
       53.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation of the legal status of the debt, in
violation of 15 U.S.C. § 1692e(2)(A).
       54.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       55.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a false representation made in an attempt to collect the debt in
violation of 15 U.S.C. § 1692e(10).
       56.     An allegation by a debt collector that a consumer owes a debt, when the debt is
not owed at all by the consumer, is a deceptive means used in an attempt to collect the debt in
violation of 15 U.S.C. § 1692e(10).
       57.     The Letter alleges that Plaintiff owed $1,579.94.
       58.     Plaintiff did not owe $1,579.94.
       59.     Plaintiff did not owe any money at all to the entity on whose behalf Defendant
was seeking to collect.
       60.     Defendant's allegation that Plaintiff owed $1,579.94, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       61.     Defendant's allegation that Plaintiff owed $1,579.94, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       62.     Defendant's allegation that Plaintiff owed $1,579.94, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a misleading
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.




                                                   6
             Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 7 of 17



       63.     Defendant's allegation that Plaintiff owed $1,579.94, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       64.     Defendant's allegation that Plaintiff owed $1,579.94, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       65.     Defendant's allegation that Plaintiff owed $1,579.94, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       66.     Defendant's allegation that Plaintiff owed $1,579.94, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. §
1692e(10).
       67.     Defendant's allegation that Plaintiff owed $1,579.94, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive
means used in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       68.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.

                                        THIRD COUNT
                               Violation of 15 U.S.C. § 1692g(a)(2)
       69.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       70.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       71.     As relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice provide “the
name of the creditor to whom the debt is owed.”
       72.     To comply with 15 U.S.C. § 1692g(a)(2), the written notice must accurately state
“the name of the creditor to whom the debt is owed.”
       73.     A statement of “the name of the creditor to whom the debt is owed,” when the
consumer does not any money at all to the stated entity, violates 15 U.S.C. § 1692g(a)(2).


                                                     7
              Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 8 of 17



        74.     The Letter claims the name of the creditor to whom the alleged Debt is owed is
Pinnacle Credit Services, LLC.
        75.     Plaintiff did not owe the alleged Debt to Pinnacle Credit Services, LLC.
        76.     Pinnacle Credit Services, LLC never offered to extend credit to Plaintiff.
        77.     Pinnacle Credit Services, LLC never extended credit to Plaintiff.
        78.     Plaintiff was never involved in any transaction with Pinnacle Credit Services,
LLC.
        79.     Plaintiff never entered into any contract with Pinnacle Credit Services, LLC.
        80.     Plaintiff never did any business with Pinnacle Credit Services, LLC.
        81.     Plaintiff was never indebted to Pinnacle Credit Services, LLC.
        82.     Pinnacle Credit Services, LLC is a stranger to Plaintiff.
        83.     Defendant's statement that Pinnacle Credit Services, LLC is “the name of the
creditor to whom the debt is owed,” when Pinnacle Credit Services, LLC is not the name of the
creditor to whom the alleged Debt is owed, violates 15 U.S.C. § 1692g(a)(2).
        84.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(2) and is
liable to Plaintiff therefor.

                                       FOURTH COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        85.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        86.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        87.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        88.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        89.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.




                                                  8
              Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 9 of 17



       90.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
amount, or legal status of any debt.
       91.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the
character of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       92.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the amount
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       93.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the legal
status of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       94.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       95.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in an
attempt to collect the debt in violation of 15 U.S.C. § 1692e(10).
       96.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive means used in an attempt
to collect the debt in violation of 15 U.S.C. § 1692e(10).
       97.     The Letter claims that Plaintiff owes a debt to Pinnacle Credit Services, LLC.
       98.     Plaintiff did not owe a debt to Pinnacle Credit Services, LLC.
       99.     Pinnacle Credit Services, LLC never offered to extend credit to Plaintiff.
       100.    Pinnacle Credit Services, LLC never extended credit to Plaintiff.
       101.    Plaintiff was never involved in any transaction with Pinnacle Credit Services,
LLC.
       102.    Plaintiff never entered into any contract with Pinnacle Credit Services, LLC.
       103.    Plaintiff never did any business with Pinnacle Credit Services, LLC.
       104.    Plaintiff was never indebted to Pinnacle Credit Services, LLC.
       105.    Pinnacle Credit Services, LLC is a stranger to Plaintiff.
       106.    Defendant's allegation that Plaintiff owed a debt to Pinnacle Credit Services,
LLC, when Plaintiff did not owe a debt to Pinnacle Credit Services, LLC, is a false



                                                   9
               Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 10 of 17



representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
        107.     Defendant's allegation that Plaintiff owed a debt to Pinnacle Credit Services,
LLC, when Plaintiff did not owe a debt to Pinnacle Credit Services, LLC, is a deceptive
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
        108.     Defendant's allegation that Plaintiff owed a debt to Pinnacle Credit Services,
LLC, when Plaintiff did not owe a debt to Pinnacle Credit Services, LLC, is a misleading
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
        109.     Defendant's allegation that Plaintiff owed a debt to Pinnacle Credit Services,
LLC, when Plaintiff did not owe a debt to Pinnacle Credit Services, LLC, is a false
representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        110.     Defendant's allegation that Plaintiff owed a debt to Pinnacle Credit Services,
LLC, when Plaintiff did not owe a debt to Pinnacle Credit Services, LLC, is a false
representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        111.     Defendant's allegation that Plaintiff owed a debt to Pinnacle Credit Services,
LLC, when Plaintiff did not owe a debt to Pinnacle Credit Services, LLC, is a false
representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        112.     Defendant's allegation that Plaintiff owed a debt to Pinnacle Credit Services,
LLC, when Plaintiff did not owe a debt to Pinnacle Credit Services, LLC, is a false
representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. §
1692e(10).
        113.     Defendant's allegation that Plaintiff owed a debt to Pinnacle Credit Services,
LLC, when Plaintiff did not owe a debt to Pinnacle Credit Services, LLC, is a deceptive means
used in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        114.     Defendant's demand that Plaintiff make payment for a debt that he does not owe
is a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        115.     Defendant's request that Plaintiff make payment for a debt that he does not owe is
a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).




                                                 10
              Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 11 of 17



       116.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.

                                        FIFTH COUNT
                    Violations of 15 U.S.C. §§ 1692g(b), 1692e and 1692e(10)
       117.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       118.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       119.     15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.
       120.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the
debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a
copy of a judgment against the consumer and a copy of such verification or judgment will be
mailed to the consumer by the debt collector.
       121.     In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer, the consumer must dispute the debt in writing.
       122.     15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer's written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
       123.     In order to be entitled to obtain the name and address of the original creditor, if
different from the current creditor, the consumer must request such in writing.
       124.     A debt collector has the obligation not just to convey the 15 U.S.C. § 1692g
required disclosures, but also to convey such clearly.
       125.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.




                                                  11
                Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 12 of 17



         126.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed by other collection
activities during the 30-day validation period following the communication.
         127.     15 U.S.C. § 1692g(b) provides that collection activities and communication
during the 30-day period may not overshadow or be inconsistent with the disclosure of the
consumer's right to dispute the debt or request the name and address of the original creditor.
         128.     A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
         129.     The Letter contains multiple addresses for Defendant.
         130.     The first address, located in the coupon, is: P.O. Box 390846 Minneapolis, MN
55439.
         131.     The second address, located at the bottom of the Letter, is: 7831 Glenroy Rd.
Suite 250 Minneapolis, MN 55439.
         132.     In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer pursuant to 15 U.S.C. § 1692g(a)(4), the consumer must dispute the debt in
writing.
         133.     The Letter fails to instruct the consumer to which of the multiple addresses
provided written disputes must be sent.
         134.     As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her written dispute.
         135.     As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her written dispute.
         136.     Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all.
         137.     Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all because she would be frightened
of calling the collection agency where highly trained and aggressive debt collectors answer calls.
         138.     As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to dispute the debt.
         139.     In order to be entitled to obtain the name and address of the original creditor
pursuant to 15 U.S.C. § 1692g(a)(5), the consumer must request such in writing.



                                                  12
               Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 13 of 17



        140.     The Letter fails to instruct the consumer to which of the multiple addresses
provided requests for the name of the original creditor must be sent.
        141.     As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her request for the name of the
original creditor.
        142.     As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her request for the name of the
original creditor.
        143.     Without clear direction as to where to mail her request for the name of the
original creditor, the least sophisticated consumer would likely not request this information at all.
        144.     Without clear direction as to where to mail her request for the name of the
original creditor, the least sophisticated consumer would likely not request this information at all
because she would be frightened of calling the collection agency where highly trained and
aggressive debt collectors answer calls.
        145.     As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to request for the name of the original creditor.
        146.     As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer confused as to her rights.
        147.     As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer uncertain as to her rights.
        148.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow
the disclosure of the consumer's right to dispute the debt provided by 15 U.S.C. § 1692g(a)(3).
        149.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow
the disclosure of the consumer's right to receive verification of the debt or a copy of a judgment
against the consumer provided by 15 U.S.C. § 1692g(a)(4).
        150.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow
the disclosure of the consumer's right to request the name and address of the original creditor
provided by 15 U.S.C. § 1692g(a)(5).
        151.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are
inconsistent with the disclosure of the consumer's right to dispute the alleged Debt provided by
15 U.S.C. § 1692g(a)(3).



                                                 13
               Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 14 of 17



        152.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are
inconsistent with the disclosure of the consumer's right to receive verification of the debt or a
copy of a judgment against the consumer provided by 15 U.S.C. § 1692g(a)(4).
        153.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are
inconsistent with the disclosure of the consumer's right to request the name and address of the
original creditor provided by 15 U.S.C. § 1692g(a)(5).
        154.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
        155.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        156.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
        157.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of
which is inaccurate. Clomon, 988 F.2d at 1319.
        158.     A    collection   letter   also    violates   15     U.S.C.   §     1692e   if   it
is reasonably susceptible to an inaccurate reading by the least sophisticated consumer. DeSantis,
269 F.3d at 161.
        159.     The least sophisticated consumer could read the Letter and be reasonably
confused as to which of the multiple addresses provided she must send her written dispute.
        160.     The least sophisticated consumer could read the Letter and be uncertain as to
which of the multiple addresses provided she must send her written dispute.
        161.     The least sophisticated consumer could reasonably interpret the Letter to mean
that she could send her written dispute to any of the multiple addresses provided.
        162.     As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, it is open to more than one reasonable interpretation concerning where the consumer
must send her written dispute, at least one of which is inaccurate.
        163.     As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her written
dispute.



                                                   14
               Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 15 of 17



        164.     Because the Letter is open to more than one reasonable interpretation in this
regard, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        165.     The least sophisticated consumer could read the Letter and be reasonably
confused as to which of the multiple addresses provided she must send her request for the name
and address of the original creditor.
        166.     The least sophisticated consumer could read the Letter and be uncertain as to
which of the multiple addresses provided she must send her request for the name and address of
the original creditor.
        167.     The least sophisticated consumer could reasonably interpret the Letter to mean
that she could send her request for the name and address of the original creditor to any of the
multiple addresses provided.
        168.     As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, is open to more than one reasonable interpretation concerning where the consumer
must send her send her request for the name and address of the original creditor.
        169.     As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her request for
the name and address of the original creditor.
        170.     Because the Letter is open to more than one reasonable interpretation in this
regard, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        171.     For all of the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b),
1692e and 1692e(10) and is liable to Plaintiff therefor.


                                      CLASS ALLEGATIONS
        172.     Plaintiff brings this action individually and as a class action on behalf of all
persons similarly situated in the State of New York.
        173.     Plaintiff seeks to certify two classes of:
                     i. All consumers to whom Defendants sent a collection letter
                     attempting to collect an alleged Debt that was in fact not actually
                     owed in that amount or to the entity on behalf of whom Defendants
                     were trying to collect such debt, substantially and materially similar
                     to the Letter sent to Plaintiff, which letter was sent on or after a date
                     one year prior to the filing of this action to the present.




                                                   15
               Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 16 of 17



                     ii. All consumers to whom Defendant sent a collection letter failing to
                     identify to which of the multiple addresses listed for Defendant to
                     send their written validation request, substantially and materially
                     similar to the Letter sent to Plaintiff, which letter was sent on or after
                     a date one year prior to the filing of this action to the present.

        174.     This action seeks a finding that Defendant's conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
        175.     The Class consists of more than thirty-five persons.
        176.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        177.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendant has acted in a manner applicable to the Class as a whole such that declaratory relief is
warranted.
        178.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues
raised by this action will not require extended contact with the members of the Class, because
Defendant's conduct was perpetrated on all members of the Class and will be established by
common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                          JURY DEMAND
        179.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and



                                                  16
         Case 7:20-cv-02381 Document 1 Filed 03/18/20 Page 17 of 17




               b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
               Class Counsel;

               c. Finding Defendant's actions violate the FDCPA; and

               d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

               e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

               f. Granting Plaintiff's costs; all together with

               g. Such other relief that the Court determines is just and proper.

DATED: March 16, 2020
                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 118592




                                            17
